DETAILED ACTION
1.	Claims 1-21, 23 and 24 of U.S. Application 16/882961 filed on September 7, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
Response to Arguments
4.	Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
	The 35 USC 112a rejection of claim 23 is maintained because the applicant has no prior disclosure of second and third covers (see 112a rejection below).
	Regarding claim 1, the applicant argues that the cited prior art does not disclose “a cover with an opening, wherein: the fuse portion is coated with a resin material disposed in the opening.”
	The examiner respectfully disagrees and points out that Fujii in figure 10 teaches a cover (27) with an opening (see annotated fig. 10 below), and the fuse portion (16) is coated with a resin material (20) disposed in the opening (see annotated fig. 10 below) (pages 8, 9 and 10).
Drawings
5.	The drawings were received on September.  These drawings are unacceptable.  New figure 12 in not acceptable because it contains new matter.  The features of  second and third covers shown in figure 12 have no prior disclosure and is new matter.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The features of claim 23, “a second power conversion module comprising a second cover; a third power conversion module comprising a third cover . . . a second cover for the second power conversion module; and a third cover for the third power conversion module . . .  wherein the second cover is configured with a second opening, and the second fuse portion is coated with the resin material disposed in the second opening, and wherein the third cover is configured with a third opening, and the third fuse portion is coated with the resin material disposed in the third opening” have no prior disclosure.  The applicant’s disclosure only describes a single cover for a power conversion module as can be seen in paragraph 14 of the instance specification, there is no prior disclosure of a second and third cover with second and third openings and associated structure as described in new claim 23.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 8, 12-15, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al (Muto) (JP 2011067045, see English Machine Translation previously attached) in view of Yamaguchi (U.S. PGPub No. 20110181993) and Fujii et al (Fujii) (JP 6395164, see English Machine Translation previously attached).
Regarding claim 1, Muto teaches (see figs. 3 and 6 below) a power conversion device (title, Abstract) comprising: 
a circuit board (14); 5a semiconductor element (8) mounted on the circuit board (14) (Abstract; pages 3-4); 
a snubber capacitor (9) (Abstract; pages 3-4); 
a snubber circuit wire (10) which connects the snubber capacitor (9) in parallel to the semiconductor element (8) (fig. 6; pages 3-4); 
the snubber capacitor (9) is configured in physical proximity to the semiconductor element (8) and the snubber capacitor (9) is configured to prevent rapid overvoltage at the semiconductor element (8) due to a switching of the semiconductor element (8) (Abstract; pages 3-4); and 
10a fuse portion (30) formed at a part of the snubber circuit wire (10) (page 4).

    PNG
    media_image1.png
    474
    615
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    441
    608
    media_image2.png
    Greyscale


Muto does not explicitly teach wherein the snubber capacitor and the snubber circuit wire are connected between a positive wire from a battery and a negative wire from the battery. 
However, Yamaguchi teaches (see fig. 1 below) the snubber capacitor (102a-c) and the snubber circuit wire (see annotated fig. 1 below) are connected between a positive wire (see annotated fig. 1 below) from a battery (B1) and a negative wire (see annotated fig. 1 below) from the battery (B1) (figs. 1 and 2; ¶ 34; ¶ 38 to ¶ 40) in order to provide a switching device that can reduce power dissipation with a recovery current while reducing surge voltage with a simple configuration (Yamaguchi, ¶ 9).

    PNG
    media_image3.png
    549
    671
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto and provide wherein the snubber capacitor and the snubber circuit wire are connected between a positive wire from a battery and a negative wire from the battery as taught by Yamaguchi in order to provide a switching device that can reduce power dissipation with a recovery current while reducing surge voltage with a simple configuration (Yamaguchi, ¶ 9).
Muto in view of Yamaguchi does not explicitly teach a cover with an opening, and the fuse portion is coated with a resin material disposed in the opening.
However, Fujii teaches (see fig. 10 below) a cover (27) with an opening (see annotated fig. 10 below), and the fuse portion (16) is coated with a resin material (20) disposed in the opening (see annotated fig. 10 below) (pages 8, 9 and 10) in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).

    PNG
    media_image4.png
    501
    601
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and provide a cover with an opening, and the fuse portion is coated with a resin material disposed in the opening as taught by Fujii in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).
Regarding claim 8/1, Muto in view of Yamaguchi and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) the snubber capacitor (9) is a ceramic capacitor (page 4).
Regarding claim 12/1, Muto in view of Yamaguchi and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) the snubber circuit wire (10) is located apart from the circuit board (14) (fig. 3; pages 3-4).
Regarding claim 13/1, Muto in view of Yamaguchi and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) the fuse portion (30) is located apart from the semiconductor element (8) mounted on the circuit board (14) (fig. 3; pages 3-4).
Regarding claim 14/13/1, Muto in view of Yamaguchi and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) the fuse portion (30) is disposed so as to project from the snubber circuit wire (10) in a direction away from the circuit board (14) (fig. 3; pages 3-4).
Regarding claim 15/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 1 but does not explicitly teach the fuse portion is coated with a resin material having an arc-extinguishing effect.
However, Fujii teaches (see fig. 10 above) the fuse portion (16) is coated with a resin material (20) having an arc-extinguishing effect (Abstract; pages 3, 9 and 10) in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide the fuse portion is coated with a resin material having an arc-extinguishing effect as further taught by Fujii in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).
Regarding claim 17/1, Muto in view of Yamaguchi  and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) a power conversion device-integrated rotary electric machine in which the power conversion device (1) according to claim 1 and a rotary electric machine (5) are integrated with each other (Abstract; page 2).
Regarding claim 21/1, Muto in view of Yamaguchi and Fujji teaches the device of claim 1, Muto further teaches (see figs. 3 and 6 above) the circuit board (14), the semiconductor element (8), the snubber capacitor (9), the snubber circuit wire (9) and the fuse portion (30) are comprised in a first power conversion module (see annotated fig. 3 above) (fig. 3; Abstract; pages 3-4), 
wherein the first power conversion module (see annotated fig. 3 above) is comprised in the power conversion device (12), and wherein the power conversion device further comprises:6Appln. No.: 16/882,961 a second power conversion module (see annotated fig. 3 above) comprising a second snubber circuit wire (10), the second snubber circuit wire (10) comprising a second fuse portion (30) at a second part of the second snubber circuit wire (10), and a third power conversion module (see annotated fig. 3 above) comprising a third snubber circuit wire (10), the third snubber circuit wire (10) comprising a third fuse portion (30) at a third part of the third snubber circuit wire (10) (fig. 3; Abstract; pages 3-4).
Regarding claim 24/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 1 but does not explicitly teach the fuse portion is integrated with the cover based on the resin material covering the fuse portion being disposed in the opening.
However, Fujii teaches (see fig. 10 above) the fuse portion (16) is integrated with the cover (27) based on the resin material (20) covering the fuse portion (16) being disposed in the opening (see annotated fig. 10 above) (pages 8, 9 and 10) in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide the fuse portion is integrated with the cover based on the resin material covering the fuse portion being disposed in the opening as further taught by Fujii in order to prevent damage to circuit components by shielding and absorbing fuse particles when the fuse ruptures (Fujii, pages 8 and 9).
10.	Claims 2-7, 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Yamaguchi and Fujii as applied to claim 1 above, and further in view of Hino et al (Hino) (JP 2007123644, see English Machine Translation previously attached).
Regarding claim 2/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 1 but does not explicitly teach the fuse portion has a smaller sectional area than another portion of the snubber circuit wire.
However, Hino teaches (see figs. 1-4 below) the fuse portion (3a) has a smaller sectional area than 15another portion of the capacitor circuit wire (3, 5a) (fig. 4; pages 4 and 5) in order to sufficiently disperse current and suppress a temperature rise at the connection points thereby improving reliability (Hino, pages 4-5).

    PNG
    media_image5.png
    394
    997
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    234
    799
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide the fuse portion has a smaller sectional area than another portion of the snubber circuit wire as taught by Hino in order to sufficiently disperse current and suppress a temperature rise at the connection points thereby improving reliability (Hino, pages 4-5).
Regarding claim 3/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 1 but does not explicitly teach the fuse portion is formed of a metal material that has a lower melting temperature than another portion of the snubber circuit wire.
However, Hino teaches (see figs. 1-4 above) the fuse portion (3a) is formed of a metal material that has a lower melting temperature than another portion of the capacitor circuit wire (3, 5a) (fuse portion 3a is made of aluminum which has a lower melting point than wire 5a which is made of copper, see pages 4-5) in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide the fuse portion is formed of a metal material that has a lower melting temperature than another portion of the snubber circuit wire as taught by Hino in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Regarding claim 4/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 2 but does not explicitly teach the fuse portion is formed of a metal material that has a lower melting temperature than the another portion of the snubber circuit wire.
However, Hino further teaches (see figs. 1-4 above) the fuse portion (3a) is formed of a metal material that has a lower melting temperature than the another portion of the capacitor circuit wire (3, 5a) (fuse portion 3a is made of aluminum which has a lower melting point than wire 5a which is made of copper, see pages 4-5) in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and Hino and provide the fuse portion is formed of a metal material that has a lower melting temperature than the another portion of the snubber circuit wire as further taught by Hino in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Regarding claim 5/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 1 but does not explicitly teach the fuse portion is formed of a metal material that has a higher electrical resistivity than another portion of the snubber circuit wire.
However, Hino teaches (see figs. 1-4 above) fuse portion (3a) is formed of a metal material that has a higher electrical resistivity than another portion of the capacitor circuit wire (3, 5a) (fuse portion 3a is made of aluminum which has a higher electrical resistivity than wire 5a which is made of copper, see pages 4-5) in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide the fuse portion is formed of a metal material that has a higher electrical resistivity than another portion of the snubber circuit wire as further taught by Hino in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Regarding claim 6/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 2 but does not explicitly teach the fuse portion is formed of a metal material that has a higher electrical resistivity than the another portion of the snubber circuit wire.
However, Hino further teaches (see figs. 1-4 above) fuse portion (3a) is formed of a metal material that has a higher electrical resistivity than the another portion of the capacitor circuit wire (3, 5a) (fuse portion 3a is made of aluminum which has a higher electrical resistivity than wire 5a which is made of copper, see pages 4-5) in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and Hino and provide the fuse portion is formed of a metal material that has a higher electrical resistivity than the another portion of the snubber circuit wire as further taught by Hino in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Regarding claim 7/3/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 3 but does not explicitly teach the metal material of the fuse portion has a higher electrical resistivity than the another portion of the snubber circuit wire.
However, Hino further teaches (see figs. 1-4 above) the metal material of the fuse portion (3a) has a higher electrical resistivity than the another portion of the capacitor circuit wire (3, 5a) (fuse portion 3a is made of aluminum which has a higher electrical resistivity than wire 5a which is made of copper, see pages 4-5) in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and Hino and provide the metal material of the fuse portion has a higher electrical resistivity than the another portion of the snubber circuit wire as further taught by Hino in order to provide ease of assembly and improve reliability (Hino, pages 3 and 4).
Regarding claim 9/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 2, Muto further teaches (see figs. 3 and 6 above) the snubber capacitor (9) is a ceramic capacitor (page 4).
Regarding claim 10/3/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 3, Muto further teaches (see figs. 3 and 6 above) the snubber capacitor (9) is a ceramic capacitor (page 4).
Regarding claim 11/4/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 4, Muto further teaches (see figs. 3 and 6 above) the snubber capacitor (9) is a ceramic capacitor (page 4).
Regarding claim 18/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 2, Muto further teaches (see figs. 3 and 6 above) a power conversion device-integrated rotary electric machine in which the power conversion device (1) according to claim 2 and a rotary electric machine (5) are integrated with each other (Abstract; page 2).
Regarding claim 19/3/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 3, Muto further teaches (see figs. 3 and 6 above) a power conversion device-integrated rotary electric machine in which the power conversion device (1) according to claim 3 and a rotary electric machine (5) are integrated with each other (Abstract; page 2).
Regarding claim 20/4/2/1, Muto in view of Yamaguchi and Fujii and Hino teaches the device of claim 4, Muto further teaches (see figs. 3 and 6 above) a power conversion device-integrated rotary electric machine in which the power conversion device (1) according to claim 4 and a rotary electric machine (5) are integrated with each other (Abstract; page 2).
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Yamaguchi and Fujii as applied to claim 15 above, and further in view of Shimano et al (Shimano) (JP 6486526, see English Machine Translation previously attached).
Regarding claim 16/15/1, Muto in view of Yamaguchi and Fujii teaches the device of claim 15 but does not explicitly teach a Young's modulus of the resin material is not less than 10 MPa and less than 100 MPa.
However, Shimano teaches (see fig. 9 below) a Young's modulus of the resin material (25) is not less than 10 MPa and less than 100 MPa (page 8) in order to provide added protection from further damage when the fuse ruptures by preventing the energization path from being maintained by the melted member after fusing, and to quickly cut the energization path (Shimano, page 8).

    PNG
    media_image7.png
    411
    593
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muto in view of Yamaguchi and Fujii and provide a Young's modulus of the resin material is not less than 10 MPa and less than 100 MPa as taught by Shimano in order to provide added protection from further damage when the fuse ruptures by preventing the energization path from being maintained by the melted member after fusing, and to quickly cut the energization path (Shimano, page 8).
Allowable Subject Matter
12.	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834